 

Exhibit 10.1

 

June 23, 2020

 

Re: Conversion of Credit Facility into Equity

 

This letter agreement (this “Letter Agreement”) confirms certain understandings
relating to the Credit Arrangements (as defined below), which ScoutCam Inc. (the
“Company”), ScoutCam Ltd. (the “Subsidiary”) and Medigus Ltd. (“Medigus”) have
agreed to amend. Reference is made to that certain Capital Note #1, dated August
27, 2019 (the “Original Note”), which is attached hereto as Appendix A, and that
certain resolution of the Medigus board of directors, duly approved on February
2, 2020 (the “Medigus Resolution”, and together with the Original Note, the
“Credit Arrangements”), which amended certain terms and conditions of the
Original Note. Capitalized terms not otherwise defined herein shall have the
meaning ascribed in the Credit Arrangements.

 

The Company, the Subsidiary and Medigus hereby agree to amend those Credit
Arrangements, which shall have the effect of converting, at a conversion price
of $0.484, the current outstanding credit amount governed by the Credit
Arrangements, which as of the date hereof is equal to the amount of $381,136 in
the aggregate, into (a) 787,471 shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock” and the “Converted Shares”, respectively),
(b) warrants to purchase 393,736 shares of Common Stock with an exercise price
of $0.595 (“Warrant A”), and (c) warrants to purchase 787,471 shares of Common
Stock with an exercise price of $0.893 (“Warrant B”), in the forms attached
hereto as Appendixes B and C, respectively (collectively the “Warrants”), on the
terms and conditions set forth in the Warrants.

 

Each of the Company, the Subsidiary and Medigus represents that it has all
requisite corporate power and authority to execute and deliver this Letter
Agreement and to carry out and perform its obligations hereunder. This Letter
Agreement may not be modified or amended and the rights of either party
hereunder may not be waived unless such modification, amendment, or waiver is
effected by a written instrument signed by the Company, the Subsidiary and
Medigus.

 

[Signature page to follow]

 

  

 

 

IN WITNESS WHEREOF, the parties have executed this Letter Agreement to be
executed as of the date first written above.

 

  MEDIGUS:       /s/ Eli Yoresh             /s/ Liron Carmel   MEDIGUS LTD.    
  Name: Eli Yoresh / Liron Carmel   Title: Chairman of the Board / Chief
Executive Officer

 

[Medigus Signature Page to the Letter Agreement]

 

  

 

 

IN WITNESS WHEREOF, the parties have executed this Letter Agreement to be
executed as of the date first written above.

 

  COMPANY:       /s/ Yaron Silberman             /s/ Tanya Yosef   SCOUTCAM INC.
      By: Yaron Silberman / Tanya Yosef   Name:     Title: Chief Executive
Officer / Chief Financial Officer         The Subsidiary       /s/ Yaron
Silberman             /s/ Tanya Yosef   SCOUTCAM LTD.       By: Yaron Silberman
/ Tanya Yosef   Name:     Title: Chief Executive Officer / Chief Financial
Officer

 

[Company and the Subsidiary Signature Page to the Letter Agreement]

 

  

 

 

Appendix A

 

Capital Note #1

 

CAPITAL NOTE #1

As of

August 27, 2019 (“Effective Date”)

By

 

ScoutCam Ltd., a corporation organized and existing under the laws of the State
of Israel with a principal place of business at 7A Industrial Park, P.O. Box
3030, Omer, 8496500, Israel (the “Corporation”)

 

For

 

Medigus Ltd. a corporation duly organized and existing under the laws of the
State of Israel with its principal address at 7A Industrial Park, P.O. Box 3030,
Omer, 8496500, Israel, and the sole stockholder of the Corporation (the
“Holder”)

 

  1. This capital note (the “Note”) is granted by the Corporation to the Holder
in the principal amount of US$ 500,000 (five hundred thousand US dollars) (the
“Principal Amount”), which the Corporation may receive from the Holder from time
to time based on the Corporation request (the “Line of Credit”).

 

  2. Terms of the Note

 

  a. Line of Credit. The Principal Amount shall be the maximum amount under this
Note (and the Line of Credit), which shall be adjusted based on the actual
amount to be used by the Corporation from the Line of Credit.         b.
Interest. The Principal Amount, or any portion thereof, shall bear an annual
interest rate of 4%.         c. Repayment. The Principal Amount, or any portion
thereof, shall become due upon the earlier of ScoutCam’s next capital raise, or
upon the one year anniversary of the anniversary of the extension of such loan
(the “Maturity Date”). Repayment shall be made in US dollars, at the sole
discretion of the Corporation.         d. Voting Rights. The Note shall not
grant the Holder any rights in the share capital of the Corporation such as
voting rights, other consensual rights, and similar rights attached to the
shares issued by the Corporation, to the Holder.         e. Deferred and
Subordinated. Until the Maturity Date, the repayment of the Principal Amount
shall be deferred and subordinated to any amount, whether secured or unsecured,
due by the Corporation to all creditors of the Corporation, and will only be
senior to the distribution of the Corporation’s assets to its shareholders upon
the Corporation’s insolvency or liquidation, dissolution or winding-up,
voluntary or involuntary.

 

  3. This Note shall be binding on the successors and permitted assigns of the
Corporation and shall inure to the benefit of the Holder its successors and
assigns; provided, however, that this note may not be, directly or indirectly,
sold, assigned, transferred or disposed of in any way whatsoever to any person
by any of the parties hereto, absent the prior written consent of the other
party, which consent shall not be unreasonably withheld.         4. None of the
terms of this Note may be amended or otherwise waived except by an instrument
executed by both parties hereto         5. This Note shall be governed by the
laws of the State of Israel. The parties agree that the courts of the Tel-Aviv
district shall have the exclusive jurisdiction in connection with this Note.

 

[Signature Page to Follow]

 

  

 - 2 - 

 

  /s/ Professor Benad Goldwasser       /s/ Yaron Silberman     ScoutCam Ltd.  
By: Prof. Benad Goldwasser, Chairman of the Board of Directors
Yaron Silberman, Chief Executive Officer         Accepted by: Medigus Ltd.      
    /s/ Liron Carmel       /s/ Tatiana Yosef   By: Liron Carmel, Chief Executive
Officer
Tatiana Yosef, Chief Financial Officer  

 



  

 

 

Appendix B

 

Form Warrant A

 

  

 

 

Appendix C

 

Form Warrant B

 



  

 